Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 6/22/2022
Claims 1-24 have been submitted for examination
Claims  1-24 have been allowed
Allowable Subject Matter
1.	Claims 1-24 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to replacing portions of a quantum circuit with multi-qubit gates. For example, one embodiment of an apparatus comprises: a quantum circuit analyzer to evaluate an original quantum circuit specification including one or more sub-circuits of the original quantum circuit specification, the quantum circuit analyzer to generate results of the evaluation; a quantum circuit generator to generate a new quantum circuit specification based on the results of the evaluation generated by the quantum circuit analyzer, the quantum circuit generator to generate the new quantum circuit specification by, at least in part, replacing the one or more sub-circuits of the original quantum circuit specification with one or more multi-qubit gates.

The prior art of record for example Rigetti teaches a quantum information processing circuit is analyzed. A linear response function of a quantum information processing circuit is generated. A linear circuit model is generated based on the linear response function. A composite circuit model is generated by combining the linear circuit model and a nonlinear circuit model. An operating parameter of the quantum information processing circuit is computed by solving the composite circuit model. In some implementations, an electromagnetic structure solver determines the linear response function based on a circuit specification, a quantum circuit analysis tool calculates the operating parameters, and the circuit specification is modified based on the operating parameters.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“An apparatus comprising: a quantum circuit analyzer to evaluate an original quantum circuit specification including one or more sub-circuits of the original quantum circuit specification, the quantum circuit analyzer to generate results of the evaluation; and a quantum circuit generator to generate a new quantum circuit specification based on the results of the evaluation generated by the quantum circuit analyzer, the quantum circuit generator to generate the new quantum circuit specification by, at least in part, replacing the one or more sub-circuits of the original quantum circuit specification with one or more multi-qubit gates.”.
	Claims 2-8 depend from claim 1, are also allowable.
	Claims 9 and 17 are allowable for the same reasons as per claim 1.
	Claims 10-16 depend from claim 9, are also allowable.
	Claims 18-24 depend from claim 17, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112